Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 16, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20220104278, henceforth “Lin”) and in view of VOS et al. (US 20200267774, henceforth “VOS”).
Examiner’s note: in what follows, references are drawn to Lin unless otherwise mentioned.
Regarding claim 1, Lin teaches a base station for wireless communication utilizing a single carrier waveform (FIG. 5, the apparatus 500 may be implemented as a network node, [0099]. FIG. 7, the apparatus 700 may be implemented in a network node such as a base station (e.g. a gNB, or an eNB), [0102].) comprising:
at least one processor (FIG. 5 item 501); 
a transceiver communicatively coupled to the at least one processor (FIG. 7, the apparatus 700 may comprise a receiving unit 701, a determining unit 702, and a transmitting unit 703…The receiving unit 701, the determining unit 702 and/or the transmitting unit 703 may be operable to carry out more or less operations to implement the proposed methods, [0102].); and 
a memory communicatively coupled to the at least one processor (FIG. 5, the one or more memories 502 and the computer program codes 503 may be configured to, with the one or more processors 501, cause the apparatus 500 at least to perform more or less operations to implement the proposed methods, [0100].), 
 (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. Examiner interpreted the limitations “if the preamble is enough for PUSCH channel estimation”  as satisfaction of one or more conditions. The missing/crossed out limitations will be discussed in view of VOS.); 
 (FIG. 4, the method 400 may be performed by an apparatus implemented in/as a network node or communicatively coupled to a network node, [0079]. In block 404, the network node determines whether the random access procedure is the two-step random access procedure or the four-step random access procedure based on the received request message, [0081]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080]. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. Examiner interpreted the limitations “if the preamble is enough for PUSCH channel estimation”  as satisfaction of one or more conditions. The missing/crossed out limitations will be discussed in view of VOS.); 
transmit the configuration information to the at least one UE (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the gNB transmits a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. These are the configuration information based on the UE sends preamble and payload to the base station.); and 
receive, from the at least one UE and based on the configuration information, a first RACH message that includes the preamble portion and the payload portion without the DMRS, using the single carrier waveform (In the two-step random access procedure as shown in FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080]. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074].).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) determine a random access configuration to configure at least one user equipment (UE) with a two-step random access channel (RACH) process that comprises a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein the determining the random access configuration comprises determining to exclude a demodulation reference signal (DMRS) from the payload portion based on satisfaction of one or more conditions, (2) generate configuration information including the random access configuration indicating the two-step RACH process, the configuration information including a configuration for a transmission of the preamble portion and a transmission of the payload portion without the DMRS based on the satisfaction of one or more conditions.
 However, VOS discloses, in analogous art, the missing/crossed limitations comprising: (1) determine a random access configuration to configure at least one user equipment (UE) with a two-step random access channel (RACH) process that comprises a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein the determining the random access configuration comprises determining to exclude a demodulation reference signal (DMRS) from the payload portion based on satisfaction of one or more conditions, (2) generate configuration information including the random access configuration indicating the two-step RACH process, the configuration information including a configuration for a transmission of the preamble portion and a transmission of the payload portion without the DMRS based on the satisfaction of one or more conditions (For 1 and 2: FIG. 2 illustrates a two-step RACH messaging sequence between a terminal and a base station. FIG. 3 illustrates a contiguously transmitted messages 1 and 3 in a two-step RACH procedure. FIG. 4, the subframe spans 12 subcarriers (each 15 kHz) each potentially transmitting a sequence of up to 14 OFDM (or SC-FDMA) symbols over time, [0052]. For PUSCH with DFT-S-OFDM there is also a low PAPR Zadoff-Chu mode, [0170]. In some embodiments, the method further includes specifying and transmitting, to a UE, a configuration parameter set for use thereby in performing the two-step RACH procedure, [0010]. In accordance with aspects of the present invention, there is provided a method for performing a two-step RACH procedure, the method including providing multiple configurations for the two-step RACH procedure; selecting one of the multiple configurations; and performing the two-step RACH procedure using parameters in the selected one of the multiple configurations, [0029]. FIG. 5 illustrates a method for estimating channel conditions from characteristics of message 1 of a two-step RACH procedure. according to another embodiment of the invention, the UE can be configured to omit the DMRS from its message 3 when transmitting a combined message 1 plus message 3 in accordance with the two-step RACH, [0058]-[0059]. FIG. 8 illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure. In further embodiments, when the PRACH occasion being used is sufficiently close to the beginning of the PUSCH transmission, the UE can be configured to omit transmission of the DMRS symbols in the message 3, or the RAN infrastructure may be configured to perform channel estimation based on characteristics (e.g. PRACH preamble) of the message 1, or both, [0077]. Various embodiments of the present invention comprise or relate to use of a particular 2StepConfig parameter set, or equivalent specification of parameters. The parameter set may be characterized in one or both of: the parameters specified, and the values or ranges of values for such parameters. Use of a parameter set may include one or more of generating the parameter set, transmitting the parameter set, receiving the parameter set, and configuring operations based on the content of the received parameter set. Generating the parameter set may be based on input such as indications of current network conditions. The operations can include wireless transmission and reception operations, for example by a UE and including operations of a two-step RACH procedure, [0126]. FIGS. 13-14 illustrate embodiments of two-step RACH configurations.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by adding the teachings of VOS in order to make a more effective method/apparatus by avoiding the extra transmissions and reduce the collision probability. The combination of variable PRACH preambles and variable PRACH occasions leads to a greater number of PRACH preamble transmission possibilities, which reduces collision probability on the PRACH, see (VOS, [0067], [0075].).
Regarding claim 11, Lin teaches a method of wireless communication by a base station utilizing a single carrier waveform (FIG. 5, the apparatus 500 may be implemented as a network node, [0099]. FIG. 7, the apparatus 700 may be implemented in a network node such as a base station (e.g. a gNB, or an eNB), [0102].), comprising: 
(FIG. 2 is a diagram illustrating a two-step random access procedure in NR. FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. Examiner interpreted the limitations “if the preamble is enough for PUSCH channel estimation”  as satisfaction of one or more conditions. The missing/crossed out limitations will be discussed in view of VOS.);
 (FIG. 4, the method 400 may be performed by an apparatus implemented in/as a network node or communicatively coupled to a network node, [0079]. In block 404, the network node determines whether the random access procedure is the two-step random access procedure or the four-step random access procedure based on the received request message, [0081]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080]. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. Examiner interpreted the limitations “if the preamble is enough for PUSCH channel estimation”  as satisfaction of one or more conditions. The missing/crossed out limitations will be discussed in view of VOS.);
transmitting the configuration information to the at least one UE (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the gNB transmits a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. These are the configuration information based on the UE sends preamble and payload to the base station.); and 
receiving, from the at least one UE and based on the configuration information, a first RACH message that includes the preamble portion and the payload portion without the DMRS, using the single carrier waveform (In the two-step random access procedure as shown in FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080]. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074].).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) determining a random access configuration to configure at least one user equipment (UE) with a two-step random access channel (RACH) process that comprises a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein the determining the random access configuration comprises determining to exclude a demodulation reference signal (DMRS) from the payload portion based on satisfaction of one or more conditions, (2) generating configuration information including the random access configuration indicating the two-step RACH process, the configuration information including a configuration for a transmission of the preamble portion and a transmission of the payload portion without the DMRS based on the satisfaction of one or more conditions.
 However, VOS discloses, in analogous art, the missing/crossed limitations comprising: (1) determining a random access configuration to configure at least one user equipment (UE) with a two-step random access channel (RACH) process that comprises a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein the determining the random access configuration comprises determining to exclude a demodulation reference signal (DMRS) from the payload portion based on satisfaction of one or more conditions, (2) generating configuration information including the random access configuration indicating the two-step RACH process, the configuration information including a configuration for a transmission of the preamble portion and a transmission of the payload portion without the DMRS based on the satisfaction of one or more conditions (For 1 and 2: FIG. 2 illustrates a two-step RACH messaging sequence between a terminal and a base station. FIG. 3 illustrates a contiguously transmitted messages 1 and 3 in a two-step RACH procedure. FIG. 4, the subframe spans 12 subcarriers (each 15 kHz) each potentially transmitting a sequence of up to 14 OFDM (or SC-FDMA) symbols over time, [0052]. For PUSCH with DFT-S-OFDM there is also a low PAPR Zadoff-Chu mode, [0170]. In some embodiments, the method further includes specifying and transmitting, to a UE, a configuration parameter set for use thereby in performing the two-step RACH procedure, [0010]. In accordance with aspects of the present invention, there is provided a method for performing a two-step RACH procedure, the method including providing multiple configurations for the two-step RACH procedure; selecting one of the multiple configurations; and performing the two-step RACH procedure using parameters in the selected one of the multiple configurations, [0029]. FIG. 5 illustrates a method for estimating channel conditions from characteristics of message 1 of a two-step RACH procedure. according to another embodiment of the invention, the UE can be configured to omit the DMRS from its message 3 when transmitting a combined message 1 plus message 3 in accordance with the two-step RACH, [0058]-[0059]. FIG. 8 illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure. In further embodiments, when the PRACH occasion being used is sufficiently close to the beginning of the PUSCH transmission, the UE can be configured to omit transmission of the DMRS symbols in the message 3, or the RAN infrastructure may be configured to perform channel estimation based on characteristics (e.g. PRACH preamble) of the message 1, or both, [0077]. Various embodiments of the present invention comprise or relate to use of a particular 2StepConfig parameter set, or equivalent specification of parameters. The parameter set may be characterized in one or both of: the parameters specified, and the values or ranges of values for such parameters. Use of a parameter set may include one or more of generating the parameter set, transmitting the parameter set, receiving the parameter set, and configuring operations based on the content of the received parameter set. Generating the parameter set may be based on input such as indications of current network conditions. The operations can include wireless transmission and reception operations, for example by a UE and including operations of a two-step RACH procedure, [0126]. FIGS. 13-14 illustrate embodiments of two-step RACH configurations.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by adding the teachings of VOS in order to make a more effective method/apparatus by avoiding the extra transmissions and reduce the collision probability. The combination of variable PRACH preambles and variable PRACH occasions leads to a greater number of PRACH preamble transmission possibilities, which reduces collision probability on the PRACH, see (VOS, [0067], [0075].).
Regarding claim 16, Lin teaches a user equipment (UE) for wireless communication utilizing a single carrier waveform (FIG. 5, the apparatus 500 may be implemented as at least part of or communicatively coupled to the network node, [0099]. FIG. 6, the apparatus 600 may be implemented in a terminal device such as UE, [0101].), comprising: 
at least one processor (FIG. 5 item 501): 
a transceiver communicatively coupled to the at least one processor (FIG. 6, the apparatus 600 comprises a determining unit 601 and a transmitting unit 602 and/or a receiving unit 603, [0101].) ; and 
a memory communicatively coupled to the at least one processor (FIG. 5, the apparatus 500 may comprise one or more processors such as processor 501 and one or more memories such as memory 502 storing computer program codes 503. The memory 502 may be non-transitory machine/processor/computer readable storage medium, [0097].), 
wherein the at least one processor is configured to (FIG. 6, the apparatus 600 may be implemented in a terminal device such as UE. The determining unit 601 may be operable to carry out the operation in block 302. The transmitting unit 602 may be operable to carry out the operation in block 304. Further, the apparatus 600 may also comprise a receiving unit 603 operable to carry out the operation in block 306. Optionally, the determining unit 601, the transmitting unit 602 and/or the receiving unit 603 may be operable to carry out more or less operations to implement the proposed methods, [0101].): 
receive, from a base station, configuration information including a random access configuration indicating a two-step random access channel (RACH) process, the two-step RACH process comprising a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the UE receives a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. Examiner interpreted the limitations “if the preamble is enough for PUSCH channel estimation”  as satisfaction of one or more conditions. The missing/crossed out limitations will be discussed in view of VOS.); 
 configure the UE with the two-step RACH process based on the configuration information (As shown in FIG. 2, the UR receives a synchronization signal (SS-block), RMSI, OSI, [0005]. FIG. 4, the method 400 may be performed by an apparatus implemented in/as a network node or communicatively coupled to a network node, [0079]. In block 404, the network node determines whether the random access procedure is the two-step random access procedure or the four-step random access procedure based on the received request message, [0081]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080]. This technique is used to configure the UE with the two-step RACH process based on the configuration information.); and 
transmit, to the base station and based on the configuration information, a first RACH message that includes the preamble portion and the payload portion without the DMRS, using the single carrier waveform (In the two-step random access procedure as shown in FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080].).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) receive, from a base station, configuration information including a random access configuration indicating a two-step random access channel (RACH) process, the two-step RACH process comprising a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein the configuration information includes a configuration for a transmission of the preamble portion and a transmission of the payload portion without the DMRS based on satisfaction of one or more conditions.
 However, VOS discloses, in analogous art, the missing/crossed limitations comprising: (1) receive, from a base station, configuration information including a random access configuration indicating a two-step random access channel (RACH) process, the two-step RACH process comprising a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein the configuration information includes a configuration for a transmission of the preamble portion and a transmission of the payload portion without the DMRS based on satisfaction of one or more conditions (For 1 and 2: FIG. 2 illustrates a two-step RACH messaging sequence between a terminal and a base station. FIG. 3 illustrates a contiguously transmitted messages 1 and 3 in a two-step RACH procedure. FIG. 4, the subframe spans 12 subcarriers (each 15 kHz) each potentially transmitting a sequence of up to 14 OFDM (or SC-FDMA) symbols over time, [0052]. For PUSCH with DFT-S-OFDM there is also a low PAPR Zadoff-Chu mode, [0170]. In some embodiments, the method further includes specifying and transmitting, to a UE, a configuration parameter set for use thereby in performing the two-step RACH procedure, [0010]. In accordance with aspects of the present invention, there is provided a method for performing a two-step RACH procedure, the method including providing multiple configurations for the two-step RACH procedure; selecting one of the multiple configurations; and performing the two-step RACH procedure using parameters in the selected one of the multiple configurations, [0029]. FIG. 5 illustrates a method for estimating channel conditions from characteristics of message 1 of a two-step RACH procedure. according to another embodiment of the invention, the UE can be configured to omit the DMRS from its message 3 when transmitting a combined message 1 plus message 3 in accordance with the two-step RACH, [0058]-[0059]. FIG. 8 illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure. In further embodiments, when the PRACH occasion being used is sufficiently close to the beginning of the PUSCH transmission, the UE can be configured to omit transmission of the DMRS symbols in the message 3, or the RAN infrastructure may be configured to perform channel estimation based on characteristics (e.g. PRACH preamble) of the message 1, or both, [0077]. Various embodiments of the present invention comprise or relate to use of a particular 2StepConfig parameter set, or equivalent specification of parameters. The parameter set may be characterized in one or both of: the parameters specified, and the values or ranges of values for such parameters. Use of a parameter set may include one or more of generating the parameter set, transmitting the parameter set, receiving the parameter set, and configuring operations based on the content of the received parameter set. Generating the parameter set may be based on input such as indications of current network conditions. The operations can include wireless transmission and reception operations, for example by a UE and including operations of a two-step RACH procedure, [0126]. FIGS. 13-14 illustrate embodiments of two-step RACH configurations.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by adding the teachings of VOS in order to make a more effective method/apparatus by avoiding the extra transmissions and reduce the collision probability. The combination of variable PRACH preambles and variable PRACH occasions leads to a greater number of PRACH preamble transmission possibilities, which reduces collision probability on the PRACH, see (VOS, [0067], [0075].).
Regarding claim 26, Lin teaches a method of wireless communication by a user equipment (UE) utilizing a single carrier waveform, comprising: 
receiving, from a base station, configuration information including a random access configuration indicating a two-step random access channel (RACH) process, the two-step RACH process comprising a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the UE receives a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. Examiner interpreted the limitations “if the preamble is enough for PUSCH channel estimation”  as satisfaction of one or more conditions. The missing/crossed out limitations will be discussed in view of VOS.);  
configuring the UE with the two-step RACH process based on the configuration information (As shown in FIG. 2, the UR receives a synchronization signal (SS-block), RMSI, OSI, [0005]. FIG. 4, the method 400 may be performed by an apparatus implemented in/as a network node or communicatively coupled to a network node, [0079]. In block 404, the network node determines whether the random access procedure is the two-step random access procedure or the four-step random access procedure based on the received request message, [0081]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080]. This technique is used to configure the UE with the two-step RACH process based on the configuration information.); and 
transmitting, to the base station and based on the configuration information, a first RACH message that includes the preamble portion and the payload portion without the DMRS, using the single carrier waveform (In the two-step random access procedure as shown in FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080].).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) receiving, from a base station, configuration information including a random access configuration indicating a two-step random access channel (RACH) process, the two-step RACH process comprising a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein the configuration information includes a configuration for a transmission of the preamble portion and a transmission of the payload portion without the DMRS based on satisfaction of one or more conditions.
 However, VOS discloses, in analogous art, the missing/crossed limitations comprising: (1) receiving, from a base station, configuration information including a random access configuration indicating a two-step random access channel (RACH) process, the two-step RACH process comprising a communication of a first message that includes a preamble portion including a physical random access channel (PRACH) message and further includes a payload portion including a physical uplink shared channel (PUSCH) message, wherein the configuration information includes a configuration for a transmission of the preamble portion and a transmission of the payload portion without the DMRS based on satisfaction of one or more conditions (For 1 and 2: FIG. 2 illustrates a two-step RACH messaging sequence between a terminal and a base station. FIG. 3 illustrates a contiguously transmitted messages 1 and 3 in a two-step RACH procedure. FIG. 4, the subframe spans 12 subcarriers (each 15 kHz) each potentially transmitting a sequence of up to 14 OFDM (or SC-FDMA) symbols over time, [0052]. For PUSCH with DFT-S-OFDM there is also a low PAPR Zadoff-Chu mode, [0170]. In some embodiments, the method further includes specifying and transmitting, to a UE, a configuration parameter set for use thereby in performing the two-step RACH procedure, [0010]. In accordance with aspects of the present invention, there is provided a method for performing a two-step RACH procedure, the method including providing multiple configurations for the two-step RACH procedure; selecting one of the multiple configurations; and performing the two-step RACH procedure using parameters in the selected one of the multiple configurations, [0029]. FIG. 5 illustrates a method for estimating channel conditions from characteristics of message 1 of a two-step RACH procedure. according to another embodiment of the invention, the UE can be configured to omit the DMRS from its message 3 when transmitting a combined message 1 plus message 3 in accordance with the two-step RACH, [0058]-[0059]. FIG. 8 illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure. In further embodiments, when the PRACH occasion being used is sufficiently close to the beginning of the PUSCH transmission, the UE can be configured to omit transmission of the DMRS symbols in the message 3, or the RAN infrastructure may be configured to perform channel estimation based on characteristics (e.g. PRACH preamble) of the message 1, or both, [0077]. Various embodiments of the present invention comprise or relate to use of a particular 2StepConfig parameter set, or equivalent specification of parameters. The parameter set may be characterized in one or both of: the parameters specified, and the values or ranges of values for such parameters. Use of a parameter set may include one or more of generating the parameter set, transmitting the parameter set, receiving the parameter set, and configuring operations based on the content of the received parameter set. Generating the parameter set may be based on input such as indications of current network conditions. The operations can include wireless transmission and reception operations, for example by a UE and including operations of a two-step RACH procedure, [0126]. FIGS. 13-14 illustrate embodiments of two-step RACH configurations.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by adding the teachings of VOS in order to make a more effective method/apparatus by avoiding the extra transmissions and reduce the collision probability. The combination of variable PRACH preambles and variable PRACH occasions leads to a greater number of PRACH preamble transmission possibilities, which reduces collision probability on the PRACH, see (VOS, [0067], [0075].).
Claims 2, 7, 12, 17, 22, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20220104278, henceforth “Lin”) in view of VOS et al. (US 20200267774, henceforth “VOS”) and further in view of Sutskover et al. (US 20210400595, henceforth “Sutskover”).
Regarding claims 2, 12, 17 and 27, Lin and VOS teach all the claim  limitations of claims 1, 11, 16 and 26 respectively; and Lin further teaches wherein the satisfaction of the one or more conditions is achieved by at least one of: 
configuring  (FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. The missing/crossed out limitations will be discussed in view of Sutskover.); 
configuring a UE radio frequency (RF) configuration for a transmission of the preamble portion to be the same as a UE RF configuration for a transmission of the payload portion (Examiner’s note: the examiner addressed the first option of 5 options.); 
configuring a time elapsed between the transmission of the preamble portion and the transmission of the payload portion to be less than an elapsed time threshold (Examiner’s note: the examiner addressed the first option of 5 options.);
configuring, if a discrete Fourier transform spread orthogonal frequency-division multiplexing (DFT-s-OFDM) waveform is used, a subcarrier spacing associated with resources for the transmission of the preamble portion to be the same as a subcarrier spacing associated with resources for the transmission of the payload portion; (Examiner’s note: the examiner addressed the first option of 5 options.) or 
configuring a transmission power for the transmission of the preamble portion to be the same as a transmission power for the transmission of the payload portion (Examiner’s note: the examiner addressed the first option of 5 options.).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) configuring a bandwidth for the preamble portion to be greater than or equal to a bandwidth for the payload portion. 
However, Sutskover discloses, in analogous art, the missing/crossed limitations comprising: (1) configuring a bandwidth for the preamble portion to be greater than or equal to a bandwidth for the payload portion (FIG. 14 shows a transmission of a wideband preamble with a comparatively narrowband data payload bandwidth. The preamble 1401 is represented by the vertical rectangles, which are displayed as being wide in frequency and narrow in time. The data payload 1402 is represented by the horizontal rectangles, which are displayed as being narrow in frequency and wide in time, [0122]. In standards prior to 802.11ax, the preamble and the payload had the same bandwidth, [0138].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by adding the teachings of Sutskover in order to make a more effective method/apparatus by improving range, better connectivity, and/or fewer dropped calls and data sessions, see (Sutskover, [0091].).
Regarding claims 7, 22 and 30, Lin and VOS teach all the claim  limitations of claims 2, 17 and 27 respectively; and Lin further teaches wherein the configuration information indicates a plurality of RACH occasions for the preamble portion and a plurality of PUSCH occasions for the payload portion, and wherein the at least one processor configured to receive the first RACH message is configured to (FIG. 5, the one or more memories 502 and the computer program codes 503 may be configured to, with the one or more processors 501, cause the apparatus 500 at least to perform more or less operations to implement the proposed methods, [0100]. FIG. 7, the apparatus 700 may comprise a receiving unit 701, a determining unit 702, and a transmitting unit 703…The receiving unit 701, the determining unit 702 and/or the transmitting unit 703 may be operable to carry out more or less operations to implement the proposed methods, [0102]. In the two-step random access procedure, the request message may comprise a preamble and a PUSCH with or without DMRS, or the request message may comprise a PUSCH with DMRS, [0080].):  
receive the payload portion including the PUSCH message without the DMRS when  (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the UE receives a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. FIG. 3, in block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. The missing/crossed out limitations will be discussed in view of VOS.); and 
receive the payload portion including the PUSCH message and the DMRS when (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the UE receives a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. FIG. 3, in block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS, [0074]. The missing/crossed out limitations will be discussed in view of VOS.).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) receive the payload portion including the PUSCH message without the DMRS when an offset time between a RACH occasion selected from the plurality of RACH occasions for the preamble portion and a PUSCH occasion selected from the plurality of PUSCH occasions for the payload portion is shorter than an offset time threshold, (2) receive the payload portion including the PUSCH message and the DMRS when the offset time between the RACH occasion selected for the preamble portion and the PUSCH occasion selected for the payload portion is greater than or equal to the offset time threshold to cause the time elapsed between the transmission of the preamble portion and the transmission of the payload portion to be greater than or equal to the elapsed time threshold. 
However, VOS discloses, in analogous art, the missing/crossed limitations comprising: (1) receive the payload portion including the PUSCH message without the DMRS when an offset time between a RACH occasion selected from the plurality of RACH occasions for the preamble portion and a PUSCH occasion selected from the plurality of PUSCH occasions for the payload portion is shorter than an offset time threshold (FIG. 8 illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure, in which message 1 includes a short PRACH preamble separated from message 3 by a variable-length gap. The multiple PRACH occasions may be separated from the PUSCH transmission by a variable length gap, [0075]. In further embodiments, when the PRACH occasion being used is sufficiently close to the beginning of the PUSCH transmission, the UE can be configured to omit transmission of the DMRS symbols in the message 3, [0077]. In some embodiments, the method further includes omitting transmission of a DMRS symbol pattern within the message 3 when the gap is smaller than a predetermined threshold size, [0012].), (2) receive the payload portion including the PUSCH message and the DMRS when the offset time between the RACH occasion selected for the preamble portion and the PUSCH occasion selected for the payload portion is greater than or equal to the offset time threshold to cause the time elapsed between the transmission of the preamble portion and the transmission of the payload portion to be greater than or equal to the elapsed time threshold (FIG. 3 illustrates an example of transmission of message 1 and message 3 together. Message 1 is transmitted in a first slot via the PRACH and includes 1 of 64 PRACH preambles. Message 3 is transmitted in a second slot (e.g. immediately following the first slot) via the PUSCH and includes 1 of 12 DMRS symbol patterns, [0051]. FIG. 8 illustrates contiguously transmitted of messages 1 and 3 in a two-step RACH procedure, in which message 1 includes a short PRACH preamble separated from message 3 by a variable-length gap. The multiple PRACH occasions may be separated from the PUSCH transmission by a variable length gap, [0075]. It is observed that, for PRACH preambles transmitted earlier in the slot (corresponding to a larger gap between PRACH preamble and PUSCH) the channel estimate (based on the PRACH) is more likely to be out-dated with respect to Msg3, and thus it may be better in these cases to use the DMRS symbols in Msg3 for channel estimation. Accordingly, the UE may be configured to include the DMRS symbols in such cases, [0077]. This technique is used to receive the payload portion including the PUSCH message and the DMRS when the offset time between the RACH occasion selected for the preamble portion and the PUSCH occasion selected for the payload portion is greater than or equal to the offset time threshold to cause the time elapsed between the transmission of the preamble portion and the transmission of the payload portion to be greater than or equal to the elapsed time threshold.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by adding the teachings of VOS in order to make a more effective method/apparatus by avoiding the extra transmissions and reduce the collision probability. The combination of variable PRACH preambles and variable PRACH occasions leads to a greater number of PRACH preamble transmission possibilities, which reduces collision probability on the PRACH, see (VOS, [0067], [0075].).
Claims 8, 9, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20220104278, henceforth “Lin”) in view of VOS et al. (US 20200267774, henceforth “VOS”) and further in view of Azizi et al. (US 20180167137, henceforth “Azizi”).
Regarding claims 8 and 23, Lin and VOS teach all the claim  limitations of claims 1 and 16 respectively; and Lin further teaches wherein the satisfaction of the one or more conditions is achieved by configuring (The random access procedure may be determined based on at least one of followings: a measurement on an uplink signal, a frequency band on which the terminal device is operating, a number of random access failures, a coverage of the network node, an availability of a PUSCH time-frequency resource to be used for a two-step random access procedure, and a PUSCH decoding status, [0024]. As one particular example, the terminal device may be a UE implementing the 3GPP narrow band Internet of things (NB-IoT) standard, [0055]. In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. The missing/crossed out limitations will be discussed in view of Azizi.).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) the satisfaction of the one or more conditions is achieved by configuring a bandwidth and a frequency range for the preamble portion to be the same as a bandwidth and a frequency range for the payload portion.
However, Azizi discloses, in analogous art, the missing/crossed limitations comprising: (1) the satisfaction of the one or more conditions is achieved by configuring a bandwidth and a frequency range for the preamble portion to be the same as a bandwidth and a frequency range for the payload portion (FIG. 3A, the bandwidth 309 of the NB preamble 304 and the NB payload 306 may be narrower (e.g., 2 MHz) than the bandwidth used to communicate the wideband preamble 302 (e.g., 20 MHz). In an example, the narrowband preamble 304 and the narrowband payload 306 may share the same center frequency 308 as the wideband preamble 302, [0031]. Here the bandwidth of the NB preamble 304 and the NB payload 306 is same i.e. 2MHz, and the frequency range of the NB preamble 304 and the NB payload 306 is also same.
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by method/apparatus by adding the teachings of Azizi in order to make a more effective method/apparatus by lowering the transmit power, to enable low power low cost devices (e.g., battery-operated sensor devices), see (Azizi, [0016].).
Regarding claims 9 and 24, Lin, Azizi and VOS teach all the claim  limitations of claims 8 and 23 respectively; and Lin further teaches wherein the configuration information indicates: 
a first configuration including the configuration for the transmission of the preamble portion and the transmission of the payload portion without the DMRS when the satisfaction of the one or more conditions is achieved (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the gNB transmits a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. Examiner interpreted the limitations “if the preamble is enough for PUSCH channel estimation”  as satisfaction of one or more conditions.); and 
a second configuration for the transmission of the preamble portion and the transmission of the payload portion with a DMRS when the satisfaction of the one or more conditions is not achieved (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the gNB transmits a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057].  FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS, [0074].).
Claims 10, 25 rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20220104278, henceforth “Lin”) in view of VOS et al. (US 20200267774, henceforth “VOS”), Azizi et al. (US 20180167137, henceforth “Azizi”) and further in view of KO et al. (US 20220132595, henceforth “KO”).
Regarding claims 10 and 25, Lin, Azizi and VOS teach all the claim  limitations of claims 9 and 24 respectively; and Lin further teaches wherein at least one RACH occasion for  (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the gNB transmits a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. The missing/crossed out limitations will be discussed in view of KO.), and 
wherein at least one PUSCH occasion for (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the gNB transmits a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. The missing/crossed out limitations will be discussed in view of KO.).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) at least one RACH occasion for the preamble portion of the first configuration is orthogonal to at least one RACH occasion for the preamble portion of the second configuration. (2) at least one PUSCH occasion for the preamble portion of the first configuration is orthogonal to at least one PUSCH occasion for the preamble portion of the second configuration.
However, KO discloses, in analogous art, the missing/crossed limitations comprising: (1) at least one RACH occasion for the preamble portion of the first configuration is orthogonal to at least one RACH occasion for the preamble portion of the second configuration (FIG. 18 is a diagram illustrating an exemplary 2-step RACH procedure to which various embodiments of the present disclosure are applicable. FIG. 25 is a diagram illustrating an exemplary configuration of MsgA according to various embodiments of the present disclosure. FIG. 26 is a diagram illustrating an exemplary configuration of MsgA according to various embodiments of the present disclosure. More specifically, FIG. 26 is a diagram illustrating examples of the second method of multiplexing an RO for MsgA and a PUSCH (or PUSCH occasion) for MsgA at the symbol level, [0648]-[0649]. For example, the RO may be included or mapped in one or more OFDM symbols of the RACH half-slot. For example, the PUSCH occasion may be included or mapped in one or more OFDM symbols of the PUSCH half-slot, [0653]. For example, FIG. 26(b) illustrates an example in which ROs are multiplexed in FDM in an RACH half-slot and PUSCHs are multiplexed in TDM in a PUSCH half-slot, [0656].), (2) at least one PUSCH occasion for the preamble portion of the first configuration is orthogonal to at least one PUSCH occasion for the preamble portion of the second configuration (FIG. 18 is a diagram illustrating an exemplary 2-step RACH procedure to which various embodiments of the present disclosure are applicable. FIG. 25 is a diagram illustrating an exemplary configuration of MsgA according to various embodiments of the present disclosure. FIG. 26 is a diagram illustrating an exemplary configuration of MsgA according to various embodiments of the present disclosure. More specifically, FIG. 26 is a diagram illustrating examples of the second method of multiplexing an RO for MsgA and a PUSCH (or PUSCH occasion) for MsgA at the symbol level, [0648]-[0649]. For example, the RO may be included or mapped in one or more OFDM symbols of the RACH half-slot. For example, the PUSCH occasion may be included or mapped in one or more OFDM symbols of the PUSCH half-slot, [0653]. For example, FIG. 26(a) illustrates an example in which one RO is configured in an RACH half-slot, and PUSCHs are multiplexed in FDM in a PUSCH half-slot, [655].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by method/apparatus by adding the teachings of KO in order to make a more effective method/apparatus by performing downlink transmission and uplink transmission within one slot, and transmit and receive downlink data and acknowledgment within the slot, such that the time required to retransmit data, when a data transmission error occurs is reduced, and the delay in final data transmission is minimized, see (KO, [0162].).
Claims 3, 4, 13, 14, 18, 19, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20220104278, henceforth “Lin”) in view of VOS et al. (US 20200267774, henceforth “VOS”), Azizi et al. (US 20180167137, henceforth “Azizi”) and further in view of Lee et al. (US 20220053571, henceforth “Lee”).
Regarding claims 3, 13, 18, 28, Lin, Azizi and VOS teach all the claim  limitations of claims 1, 11, 16 and 26 respectively; and Lin further teaches the configuration information indicates that (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the UE receives a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. In the two-step random access procedure as shown in FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. The missing/crossed out limitations will be discussed in view of Lee.).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) the configuration information indicates that RF switching is not to be performed between the transmission of the preamble portion and the transmission of the payload portion.
However, Lee discloses, in analogous art, the missing/crossed limitations comprising: (1) the configuration information indicates that RF switching is not to be performed between the transmission of the preamble portion and the transmission of the payload portion (FIG. 4 illustrates the operation of a method of communication in accordance with some embodiments. In some embodiments, a UE 102 may perform one or more operations of the method 400, but embodiments are not limited to performance of the method 400 and/or operations of it by the UE 102. In some embodiments, another device and/or component (such as the gNB 105, eNB 104 and/or other) may perform one or more operations of the method 400, [0036]. At operation 410, the UE 102 may determine resources for a preamble of a MsgA and/or a payload of MsgA, [0056]. I n some embodiments, the UE 102 may determine the resources allocated for the MsgA payload based on the resources allocated for the MsgA preamble and the mapping. In some embodiments, the mapping may be related to the type of multiplexing between the resources allocated for the MsgA preamble and resources allocated for the MsgA payload. In some embodiments, the UE 102 may determine the resources allocated for the MsgA payload based on the resources allocated for the MsgA preamble and the type of multiplexing. In some embodiments, the type of multiplexing may be one of: time division multiplexing (TDM); frequency division multiplexing (FDM); a combination of TDM and FDM; and/or other. In some embodiments, the mapping may be based on TDM, FDM, the combination of TDM and FDM; and/or other, [0057]. Any suitable arrangements of TDM, FDM or a TDM/FDM combination may be used. In a non-limiting example, if the mapping is based on TDM (and/or if the type of multiplexing is TDM), the resources of the MsgA preamble and the resources of the MsgA payload may be consecutive in time, and may be in a same frequency range, [0058]. At operation 425, the UE 102 may transmit the preamble of the MsgA. At operation 430, the UE 102 may transmit the payload of the MsgA. In some embodiments, the UE 102 may transmit the preamble of the MsgA and the payload of the MsgA in a same RO, [0060]. So, MsgA preamble and  the MsgA payload are consecutive in time, and are in a same frequency range, i.e. the configuration information indicates that RF switching is not to be performed between the transmission of the preamble portion and the transmission of the payload portion.).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by method/apparatus by adding the teachings of Lee in order to make a more effective method/apparatus by performing downlink transmission and uplink transmission within one slot, and transmit and receive downlink data and acknowledgment within the slot, such that the time required to retransmit data, when a data transmission error occurs is reduced, and the delay in final data transmission is minimized, see (Lee, [0162].).
 Regarding claims 4, 14, 19, 29, Lin, Azizi and VOS teach all the claim  limitations of claims 1, 11, 16 and 26 respectively; and Lin further teaches wherein the at least one processor is further configured to: 
determine that (The random access procedure may be determined based on at least one of followings: a measurement on an uplink signal, a frequency band on which the terminal device is operating, a number of random access failures, a coverage of the network node, an availability of a PUSCH time-frequency resource to be used for a two-step random access procedure, and a PUSCH decoding status, [0024]. As one particular example, the terminal device may be a UE implementing the 3GPP narrow band Internet of things (NB-IoT) standard, [0055]. In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. The missing/crossed out limitations will be discussed in view of Azizi.);
wherein the at least one processor configured to generate the configuration information is configured to generate, (FIG. 2 is a diagram illustrating a two-step random access procedure in NR. As shown in FIG. 2, the UE receives a synchronization signal (SS) which comprises NR-primary synchronization signal (NR-PSS), NR-secondary synchronization signal (NR-SSS) and NR-physical broadcast channel (NR-PBCH), remaining minimum system information (RMSI), other system information (OSI), [0005]. In the two-step random access procedure as shown in FIG. 2, the preamble and the PUSCH will be transmitted by the UE in one message called message A, [0057]. FIG. 3, the method 300 may be performed by an apparatus implemented in/as a terminal device or communicatively coupled to a terminal device, [0060]. In block 302, a determination for a random access procedure is performed, [0061]. Upon the determination of the random access procedure to be performed, in block 304, the terminal device transmits a request message for random access in/with the determined random access procedure. …In some embodiments, if the two-step random access procedure is determined to be used, the terminal device may transmit the request message comprising a preamble and a PUSCH, i.e. message A (FIG. 2). In some embodiments, the PUSCH may be of an existing channel structure carrying control and/or data information with DMRS. Alternatively, if the preamble is enough for PUSCH channel estimation, the PUSCH may be of a channel structure carrying control and/or data information without DMRS, [0074]. The missing/crossed out limitations will be discussed in view of Lee.).
As noted above, Lin is silent about the aforementioned missing/crossed limitations of: (1) determine that a bandwidth and a frequency range for the preamble portion are the same as a bandwidth and a frequency range for the payload portion, (2) the at least one processor configured to generate the configuration information is configured to generate, based on the determining that the bandwidth and the frequency range are the same for the preamble portion and the payload portion, scheduling information to schedule the transmission of the payload portion to occur immediately after the transmission of the preamble portion.
However, Azizi discloses, in analogous art, the missing/crossed limitations comprising: (1) the satisfaction of the one or more conditions is achieved by configuring a bandwidth and a frequency range for the preamble portion to be the same as a bandwidth and a frequency range for the payload portion (FIG. 3A, the bandwidth 309 of the NB preamble 304 and the NB payload 306 may be narrower (e.g., 2 MHz) than the bandwidth used to communicate the wideband preamble 302 (e.g., 20 MHz). In an example, the narrowband preamble 304 and the narrowband payload 306 may share the same center frequency 308 as the wideband preamble 302, [0031]. Here the bandwidth of the NB preamble 304 and the NB payload 306 is same i.e. 2MHz, and the frequency range of the NB preamble 304 and the NB payload 306 is also same.
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by method/apparatus by adding the teachings of Azizi in order to make a more effective method/apparatus by lowering the transmit power, to enable low power low cost devices (e.g., battery-operated sensor devices), see (Azizi, [0016].).
Lee discloses, in analogous art, the missing/crossed limitations comprising: (2) the at least one processor configured to generate the configuration information is configured to generate, based on the determining that the bandwidth and the frequency range are the same for the preamble portion and the payload portion, scheduling information to schedule the transmission of the payload portion to occur immediately after the transmission of the preamble portion (FIG. 2, the machine (e.g., computer system) 200 may include a hardware processor 202 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 204 and a static memory 206, some or all of which may communicate with each other via an interlink (e.g., bus) 208. The machine 200 may further include one or more of 210-228, [0024]. FIG. 4 illustrates the operation of a method of communication in accordance with some embodiments. In some embodiments, a UE 102 may perform one or more operations of the method 400, but embodiments are not limited to performance of the method 400 and/or operations of it by the UE 102. In some embodiments, another device and/or component (such as the gNB 105, eNB 104 and/or other) may perform one or more operations of the method 400, [0036]. At operation 410, the UE 102 may determine resources for a preamble of a MsgA and/or a payload of MsgA, [0056]. I n some embodiments, the UE 102 may determine the resources allocated for the MsgA payload based on the resources allocated for the MsgA preamble and the mapping. In some embodiments, the mapping may be related to the type of multiplexing between the resources allocated for the MsgA preamble and resources allocated for the MsgA payload. In some embodiments, the UE 102 may determine the resources allocated for the MsgA payload based on the resources allocated for the MsgA preamble and the type of multiplexing. In some embodiments, the type of multiplexing may be one of: time division multiplexing (TDM); frequency division multiplexing (FDM); a combination of TDM and FDM; and/or other. In some embodiments, the mapping may be based on TDM, FDM, the combination of TDM and FDM; and/or other, [0057]. Any suitable arrangements of TDM, FDM or a TDM/FDM combination may be used. In a non-limiting example, if the mapping is based on TDM (and/or if the type of multiplexing is TDM), the resources of the MsgA preamble and the resources of the MsgA payload may be consecutive in time, and may be in a same frequency range, [0058]. At operation 425, the UE 102 may transmit the preamble of the MsgA. At operation 430, the UE 102 may transmit the payload of the MsgA. In some embodiments, the UE 102 may transmit the preamble of the MsgA and the payload of the MsgA in a same RO, [0060].).
It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lin’s method/apparatus by method/apparatus by adding the teachings of Lee in order to make a more effective method/apparatus by performing downlink transmission and uplink transmission within one slot, and transmit and receive downlink data and acknowledgment within the slot, such that the time required to retransmit data, when a data transmission error occurs is reduced, and the delay in final data transmission is minimized, see (Lee, [0162].).
Allowable Subject Matter

Claims 5, 6, 15, 20, 21 are objected to because said claims appear to contain allowable subject matters (ASM) underlined below and thus would be allowable if rewritten in independent form including all of the limitations of base claim and any intervening claims. The closest prior art of record as applied above or cited in this Office action, singularly or in combination, failed to anticipate or render obvious said allowable subject matters.
Regarding Claim 5, the base station of claim 4, wherein: 
when a length of a cyclic prefix (CP) of the payload portion is configured to be greater than or equal to a length of a CP of the preamble portion, the configuration information comprises an indication to exclude a guard time in the preamble portion occurring after the PRACH message; and 
when the length of the CP of the payload portion is configured to be shorter than the length of the CP of the preamble portion, the configuration information comprises an indication to include at least one of the guard time in the preamble portion occurring after the PRACH message or a time gap occurring between the preamble portion and the payload portion.
 Regarding Claims 15 and 20, these claims contain similar ASMs as underlined above for Claim 5 and are objected to on the same ground.
Regarding Claims 6 and 21, they depend respectively from claims 5 and 20, thus carry the same ASMs as underline above and are objected to on the same ground.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411     

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411